DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 10, 2020.  In virtue of this communication, claims 1-33 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  
In line 1, “1,” should be changed to --2,--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers et al. (US 6,228,229) in view of Horiike et al. (US 2015/0054521).

    PNG
    media_image1.png
    630
    882
    media_image1.png
    Greyscale

With respect to claims 1 and 30, Raaijmakers discloses in figure 1 a plasma generating apparatus and a method thereof comprising a dielectric discharge tube (201, e.g., a vacuum chamber or isolation tube); an initial discharge induction coil module (204) including an initial discharge induction coil (204b) surrounding the dielectric discharge tube and receiving the seed charges to generate initial discharge and a first impedance matching network (108, e.g., matching circuit) connected to the initial discharge induction coil to provide a first resonant frequency (figure 5 shows the first matching network 108 to provide a first resonant frequency thereof); a main discharge induction coil module (206) including a plurality of unit antennas disposed to be spaced apart from the initial discharge induction coil (206b), surrounding the dielectric discharge 
Raaijmakers does not explicitly disclose that a seed charge generator configured to generate seed charges in the dielectric discharge tube.
Horiike discloses in figure 1 a plasma generating apparatus comprising a tube (4) and a seed charge generator (24) configured to generate seed charges in the dielectric discharge tube (see figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to modify the apparatus of Raaijmakers with a generator as taught by Horiike for the purpose of providing potential to electrodes for charging thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 2, the combination of Raaijmakers and Horiike disclose that wherein the seed charge generator comprises a first electrode (22) and a second electrode (26) disposed on the dielectric discharge tube to provide seed charges; and a DC power supply (24) configured to apply a DC high voltage between the first electrode and the second electrode (see figure 1 of Horiike).
With respect to claim 3, the combination of Raaijmakers and Horiike disclose that wherein the first electrode is disposed to be in contact with an external sidewall (figure 1 of 
With respect to claim 4, the combination of Raaijmakers and Horiike disclose that wherein the second 5 electrode is anozzle for injecting a gas (12, e.g., gas inlet shown in figure 1 of Horrike).
With respect to claim 31, the combination of Raaijmakers and Horiike disclose that further comprising: maintaining the main inductively coupled plasma while changing the first gas (at the inlet of the tube) into a second gas (figure 1 of Raaijmakers shows a second gas located at a wafer 128). 
With respect to claim 32, the combination of Raaijmakers and Horiike disclose that after the initial discharge of the first gas, further comprising: generating preliminary main inductively coupled plasma of the first gas from the initial discharge with AC power of a frequency near a second resonant frequency (figure 5 of Raaijmakers shows the second coil module operated by a second resonant frequency provided by the matching network 112) using a plurality of unit antennas (206b) and a second impedance matching network (112). 
With respect to claim 33.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers et al. (US 6,228,229) in view of Horiike et al. (US 2015/0054521) and further in view of Buhrer (US 4,587,462).
With respect to claim 5, the combination of Raaijmakers and Horiike disclose that all claimed limitations, as expressly recited in claims 1-2, except for specifying that wherein the DC power supply comprises: an AC-DC converter configured to convert commercial AC power into a DC voltage; a high-voltage pulse generator receiving the DC voltage to generate at least one of a positive DC high-voltage pulse and a negative DC high-voltage pulse; and a controller configured to control the high-voltage pulse generator.
Buhrer discloses in figure 3 a plasma generating apparatus comprising an AC-DC converter (51, e.g., rectifier) configured to convert commercial AC power into a DC voltage (see figure 3); a high-voltage pulse generator (53, 59, 200, e.g., formed as a pulse generator thereof) receiving the DC voltage to generate at least one of a positive DC high-voltage pulse (+, e.g., a positive terminal of a capacitor 52) and a negative DC high-voltage pulse (-, e.g., a negative terminal of the capacitor 52); and a controller (60) configured to control the high-voltage pulse generator (see figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of Raaijmakers and Horiike for the purpose of providing efficient and uniform production of light thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Buhrer (column 1 in lines 65-68).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers et al. (US 6,228,229) in view of Horiike et al. (US 2015/0054521) and further in view of Fair et al. (US 2008/0156264).
With respect to claim 12, the combination of Raaijmakers and Horiike disclose that all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the first impedance matching network includes an initial discharge capacitor connected to the initial discharge induction coil in series.
Fair discloses in figures 9-10 a plasma generating apparatus comprising a tube (125) and a first impedance matching network (164, 140) includes an initial discharge capacitor (164) connected to the initial discharge induction coil (140) in series (figure 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of Raaijmakers and Horiike for the purpose of providing a desired impedance matching level applied thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 13, the combination of Raaijmakers and Horiike wherein the first impedance matching network includes a pair of initial discharge capacitors (164, e.g., pair of capacitors), respectively connected to both ends of the initial discharge induction coil (see figure 10 of Fair).
Claim 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers et al. (US 6,228,229) in view of Horiike et al. (US 2015/0054521) and further in view of Yamazawa (US 9,953,811).
26, the combination of Raaijmakers and Horiike disclose all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the initial discharge induction coil is in the form of a solenoid and is wound in multiple layers.
Yamazawa discloses in figure 1-2 a plasma generating apparatus comprising a initial discharge induction coil (58-62, e.g., coils) is in the form of a solenoid and is wound in multiple layers (figure 2 shows multiple layers thereof).

    PNG
    media_image2.png
    589
    725
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of Raaijmakers and Horiike for the purpose of controlling plasma density distribution by adjusting electrostatic capacitances of the 
With respect to claim 27, the combination of Raaijmakers, Horiike and Yamazawa disclose that wherein the initial discharge induction coil has a triple structure (see figure 2 of Yamazawa including an internal solenoid coil (58), an intermediate solenoid coil (60), and an external solenoid coil (62).
With respect to claim 28, the combination of Raaijmakers, Horiike and Yamazawa disclose that wherein the unit antenna comprises a first antenna (58) disposed to be in contact with the dielectric discharge tube on a placement plane, perpendicular to a central axis, and configured to form a loop (see figure 5 of Yamazawa); a second antenna (60) disposed to surround the first antenna and configured to form a loop (see figure 5 of Yamazawa); and a third antenna (62) disposed to surround the second antenna and configured to form a loop (see figure 5 of Yamazawa).
With respect to claim 29, the combination of Raaijmakers, Horiike and Yamazawa disclose that wherein the unit antenna includes a plurality of turns (58-62) disposed on the same placement plane and further includes a shaped insulating spacer (52, e.g., dielectric) insulating the plurality of turns (see figure 5 of Yamazawa).
Allowable Subject Matter
Claims 6-11 and 14-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kanegae et al. – US 2011/0298376
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 18, 2022